[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:  GRANDPARENT VISITATION
CT Page 9377
There is a loving relationship between Jaydaleace and her maternal grandparents, Roberto and Agueda Serrano. It is in the child's best interest to foster this relationship
Jaydaleace shall visit with the maternal grandparents for one hour between 12:00 a.m. and 1:00 p.m. at the grandparents' home. These one hour visits shall continue every Wednesday until October 12, 1994. The father shall be responsible for dropping off the child at the grandparents' home. Mr. and Mrs. Serrano will be responsible for returning Jaydaleace to the father's home. Commencing October 12, 1994, the child shall visit once a week with the grandparents for three hours from 11:00 a.m. to 2:00 p.m. Weekday visitation is appropriate since the child is not in school and none of the adults are working.
THIM, J.